Citation Nr: 1025488	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-03 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for cause of Veteran's death.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from March 1966 to February 1970 and from January 1976 to May 
1979, to include active duty in the Republic of Vietnam (RVN).  
He was awarded the Combat Action Ribbon.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the RO.

The issue was remanded in June 2008 for additional development of 
the record.

The appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In March 2010, the Board requested a VHA medical specialist to 
opine as to the Veteran's cause of death.  

The Board sought clarification as to whether the Veteran had 
ischemic heart disease and, if so, whether the ischemic heart 
disease contributed substantially or materially to his death.  
The Board also requested the specialist to determine the likely 
etiology of the fulminate sudden pneumonia of the right lung.  

The specialist concluded that there was not enough information in 
the claims file to answer the posed questions as he only had 
access to the emergency room discharge summary.  

The specialist noted that the emergency room doctor described the 
results of several key studies that would assist with his 
opinion.  Namely, the records from the St. Francis Heart Hospital 
admission dated from January 24, 2005 to January 25, 2005, 
including echocardiograms ("EKG") and cardiac catheterization 
reports; records from the initial Muskogee VA admission in 
January 2005 (prior to transfer to St. Francis Heart Hospital), 
include EKGs done on January 21, 2005, cardiac enzymes, and chest 
x-rays; chest x-ray reports from St. Francis Heart Hospital from 
the January 24, 2005 to January 25, 2005 and January 27, 2005 
admissions; other studies from St. Francis Heart Hospital from 
the January 27, 2005 admission includes labs (CBC, electrolytes, 
renal, liver function, cardiac enzymes, blood, and sputum 
cultures) and EKGs; and any pulmonary function tests or thoracic 
CT scans done in the past.

In sum, the RO should obtain and associate with the claims folder 
all outstanding VA medical records and pertinent private records 
as noted above.  

The Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA 
medical records from VA facilities, following the current 
procedures prescribed in 38 C.F.R. § 3.159 as regards requests 
for records from Federal facilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:
1.  After securing any necessary release 
forms, with full address information, the 
RO should obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
by VA and/or any other pertinent medical 
facility (i.e., St. Francis Heart Hospital; 
Muskogee VA; and any pulmonary function 
tests or thoracic CT scans done in the 
past).  
All records and/or responses received 
should be associated with the claims 
folder.  If any records sought are not 
obtained, the appellant and her 
representative should be notified of the 
records that were not obtained, explain the 
efforts taken to obtain them, and describe 
further action to be taken.  

2.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, the RO should 
readjudicate the claim of service 
connection for cause of the Veteran's 
death.  If any benefit sought on appeal 
remain denied, she and her representative 
should be furnished with a Supplemental 
Statement of the Case, and should be 
afforded an appropriate period of time 
within which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


